                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

205 RUIDOSO INVESTMENTS, LLC,

               Plaintiff,

v.                                                        CV No. 19-243 CG/SMV

WESTFIELD INSURANCE COMPANY,

               Defendant.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Thursday, July 18,

2019, at 2:00 p.m. The conference will address the scheduling and location of the trial

and other significant pretrial hearings.

       Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
